EX 23 Form 11-K for 2010 File No. l-8610 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8, No. 333-173078) pertaining to the AT&T Puerto Rico Savings Plan of our report dated June 17, 2011, with respect to the financial statements and schedule of the AT&T Puerto Rico Savings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2010. /s/ Ernst & Young LLP Dallas, Texas June 17, 2011
